 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3 MARCELO ILLARMO, MABN 670079
   Special Assistant United States Attorney
 4 160 Spear Street, Suite 800

 5 San Francisco, California 94105
   Telephone: (415) 977-8944
 6 Facsimile: (415) 744-0134
   E-Mail: Marcelo.Illarmo@ssa.gov
 7 Attorneys for Defendant

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9

10   DAWN A. WOLGAST                                 )
                                                     )
11          Plaintiff,                               )
                                                     ) Case No.: 2:18-cv-02200-MMD-PAL
12                  v.                               )
                                                     )
13   NANCY A. BERRYHILL,                             ) UNOPPOSED MOTION FOR EXTENSION
     Acting Commissioner of Social Security,         ) OF TIME (FIRST REQUEST)
14                                                   )
            Defendant.                               )
15                                                   )
16

17          Defendant Nancy A. Berryhill, Acting Commissioner of Social Security (“Defendant”)

18 respectfully requests that the Court extend the time for Defendant to file her response to Plaintiff’s

19 Complaint, due on January 25, 2019 by 31 days, through and including February 25, 2019.

20           Defendant respectfully requests this additional time because additional time is needed to
     determine whether this action is duplicative of Plaintiff’s other action 2:18-cv-01840-APG-GWP,
21
     and, if not, to prepare the administrative record. This request is made in good faith with no intention
22
     to unduly delay the proceedings.
23

24

25

26
 1           Counsel for Defendant conferred with Plaintiff's counsel, who has no opposition to this
 2
     motion, on January 24, 2019.
 3

 4           Dated: January 25, 2019

 5

 6

 7                                                      Respectfully submitted

 8                                                      NICHOLAS A. TRUTANICH
                                                        United States Attorney
 9
                                                        /s/ Marcelo Illarmo
10                                                      MARCELO ILLARMO
                                                        Special Assistant United States Attorney
11

12
                                                        IT IS SO ORDERED:
13

14                                                      _________________________________
                                                        UNITED STATES MAGISTRATE JUDGE
15
                                                                January 25, 2019
                                                        DATED:______________________
16

17

18

19

20

21

22

23

24

25

26


                                                    2
 1                                   CERTIFICATE OF SERVICE

 2         I, Marcelo Illarmo, certify that the following individual(s) were served with a copy of the

 3 foregoing document on the date, and via the method of service, identified below:

 4         CM/ECF:
 5         Cyrus Safa - cyrus.safa@rohlfinglaw.com
 6         Gerald Welt - gmwesq@weltlaw.com
 7
           Dated January 25, 2019
 8
                                                         /s/ Marcelo Illarmo
 9                                                       MARCELO ILLARMO
                                                         Special Assistant United States Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                     3
